Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 07/18/2022.
Allowable Subject Matter
Claims 1-7, 9, are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 has been amended to recite a third catheter which can slide inside the first catheter and exit from the same opening of the first catheter from which the second catheter exits, and which has a guide wire snaring device therein.
Claim 14 recites wherein the at least one lumen comprises at least two lumens, and the at least two lumens of the second catheter terminate so as to face in substantially mutually opposite directions.
The Office agrees the art of record fail to teach or suggest these features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  12, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0245910 (Rigihini) in view of U.S Patent Publication Number 2015/0127093 (Hosmer et al.)
Regarding claim 12, Rigihini discloses as shown in Figures 1, 10a a guide wire introduction device capable of positioning at least one guide wire around a heart valve comprising: a first catheter (introducer catheter 10, see paragraph [0052]), a second catheter (one of guide catheters 14, 20, see paragraph [0054]) which can slide inside the first catheter, comprising at least one lumen (see paragraph [0054]) which is capable of causing a guide wire (at least one of guide wires 46) to slide therein and which is provided with a distal deflection system (steering mechanims, see paragraph [0049]) for deflecting the end thereof through an angle greater than 90 degrees (shown in Figure 3 in a clockwise direction and Figures 10F1, 10e1) , a third catheter (guide catheter 16, see paragraph [0052]) which can slide inside the first catheter and which has a guide wire snaring device (capture device 22, see paragraph [0044]) therein and which is provided with a distal deflection system capable of deflecting the end thereon in a direction opposite to the direction in which the second catheter is deflected. See paragraph [0040]
Rigihini fails to disclose the first catheter is provided with a distal deflection system.
Hosmer et al., from the same field of endeavor teaches a similar introducer with a similar introduction device with a similar first catheter (catheter 1120, see paragraph [0221]) used for the same purpose of navigating through the vasculature of the body and into the chambers of the heart and around the area near the valve, where the first catheter is provided with a distal deflection system in form of the catheter being made of shape memory material for the purpose of facilitating the forming of a pre-shape to a curvature that generally corresponds to a curvature of a circle sized to surround the chordae tendineae  of mitral valve. See paragraph [0221].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Rigihini by substituting the material of the first catheter disclosed by Rigihini for the material of the first catheter disclosed by Hosmer such that the first catheter is provided with a distal deflection system in order to facilitating the forming of a pre-shape to a curvature that generally corresponds to a curvature of a circle sized to surround the chordae tendineae  of mitral valve to be make it easier to navigate in that area or because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 15, Rigihini et al. discloses the components of the introduction device can have a radiopaque element (a portion of radiopaque material or marker) see paragraphs [0046], [0059] but is silent that one is provided at the distal tip of the second catheter.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Rigihini such that a radiopaque element was provided at the distal tip of the second catheter because it would only involve a rearrangement of parts without changing how the device operates.
Regarding claim 17, Rigihini discloses the first catheter (10) is a catheter with a single lumen (portion of main lumen 12 generally indicated as A)

    PNG
    media_image1.png
    510
    239
    media_image1.png
    Greyscale

To be clear, the Office is interpreting this part of main lumen 12 as a single lumen because it is the only lumen which extends through that part of the catheter 10.
The fact that a secondary lumen extends elsewhere if of little relevance as the applicant uses the opened transitional phrase “according” which does not exclude unrecited elements.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003)

Claim  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0245910 (Rigihini) in view of U.S Patent Publication Number 2015/0127093 (Hosmer et al.)
Regarding claim 13, Rigihini in view of Hosmer fail to disclose the second catheter comprises two lumens capable of causing a guidewire to slide there
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Rigihin by included a second lumen such that there were two lumens capable of causing a guidewire to slide there because it would only require a duplication of parts, without changing how the device operates. see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0245910 (Rigihini) in view of U.S Patent Publication Number 2015/0127093 (Hosmer et al.) as applied to claim 12 above, and further in view of U.S. Patent Publication Number 2004/0049148 (Rodriguez)
Regarding claim 16, Rigihini fails to disclose the deflection system comprises a wire.
Rodriguez from the same field of endeavor teaches a similar system where the deflection system comprises a wire. See paragraph [0012].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Rigihini by substituting the deflection system for the second catheter disclosed by Rigihini for the one disclosed by Rodriguez because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Response to Arguments
The applicant’s arguments filed 07/18/2022 regarding the prior art rejection of claim 1 have been considered, but are not moot in view of the amendments to claim 1. Some would apply to the rejection of claim 12.  Accordingly the Office has responded to arguments which may still apply to the rejection of claim 12.  The applicant argues one of ordinary skill in the art would not have combined Righini with Hosmer, because Righini only discloses a transapical procedure which requires a straight catheter which is advanced straight into the heart and is not bent. In response, the Office respectfully disagrees. The applicant’s argument is not supported by Rigihini and in fact directly contradicted by it. Righini does not only discloses a transapical procedure. That is simply not in the reference. In paragraph [0002] of the specification discloses Rigihini the application relates to systems, devices and methods for supporting transcatheter procedures for the therapeutic treatment of dysfunctions associated with cardiac pathologies. In the abstract it states a prosthetic system for heart valve replacement. Neither of those two are limited to “only discloses a transapical procedure” as the applicant argues.  In paragraph [0014] of the specification Rigihini explicitly excludes a limiting interpretation of the disclosed embodiments. Additionally in paragraph [0046] Rigihini discloses the described embodiment of the introducer catheter 10 is a possible solution for its construction.  In paragraph [0058] Rigihini describes the procedure shown Figure 10a1-10b2 which the applicant relies on for claiming requires a straight catheter as “a possible procedure”. The Figures clearly show the wall of the heart is curved and the Office respectfully maintains logic and sound scientific reasoning would suggest  modifying the guide wire introduction device disclosed by Rigihini by substituting the material of the first catheter disclosed by Rigihini for the material of the first catheter disclosed by Hosmer such that the first catheter is provided with a distal deflection system in order to facilitating the forming of a pre-shape to a curvature that would correspond to that curvature in the heart.

    PNG
    media_image2.png
    322
    232
    media_image2.png
    Greyscale


The applicant notes that Hosmer the use of a straight catheter for one purpose in Figures 9-13. In response, the Office will note, that Hosmer repeatedly disclaims a limiting interpretation of its disclosure. See paragraphs [0119], [0120], [0314]. Hosmer does not disclose the catheter transaortic procedure would be undesirable in a transapical procedure. In particular, paragraph [0119] specifically states one of ordinary skill in the art understand the disclosed embodiments are capable of use with one another:
The described methods, systems, and apparatus should not be construed as limiting in any way. Instead, the present disclosure is directed toward all novel and nonobvious features and aspects of the various disclosed embodiments, alone and in various combinations and sub-combinations with one another. The disclosed methods, systems, and apparatus are not limited to any specific aspect, feature, or combination thereof, nor do the disclosed methods, systems, and apparatus require that any one or more specific advantages be present or problems be solved

Additionally, the Office has found numerous examples in the art of transapical procedures using catheters that bend, contrary to the applicant’s speculation on the state of the art. See paragraphs [0066], [0075] of U.S. Patent Publication Number 2009/0287187 (Legaspi).
The Office remains unclear on the foundation of the applicant’s argument that Hosmer and Rigihini.  The applicant appears to concede that bending catheters which are advanced through the vasculature are useful because of the curves in blood vessels; see page 7 of the applicant’s remarks on Transaortic Procedures filed 07/18/2022; but fails to address that the walls of the heart have curves, just like blood vessels and would clear benefit in the same manner.
 
    PNG
    media_image2.png
    322
    232
    media_image2.png
    Greyscale

The applicant’s arguments cannot be considered persuasive because they are speculation which is contradicted by the explicit teachings of the reference. The arguments of counsel cannot take the place of evidence in the record. See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
The applicant argues that the transaortic procedure in Hosmer is distinct one of ordinary skill in the art would not have looked towards it when considering the transapical procedure of Rigihini. In response, the Office respectfully disagrees. As explained above, both Hosmer and Rigihini expressly state that are not be understood as limiting disclosures. In particular, Hosmer discloses in paragraph [0119] that the disclosed embodiments (which includes a transaortic and transapical procedure) are combinable.  The Office and the applicant are agreed that both Hosmer and Rigihini relate to advancing catheters within the heart and are thus similar on some level. It remains the position of the Office that the curves in the heart would have suggested to one of ordinary skill in the art to configure the introducer catheter 10 disclosed by Rigihini to include the deflection system disclosed by Hosmer in order to better navigate them (like the curves in the vasculature).
The applicant’s arguments have not addressed this similarity.
The applicant argues that one of the main purposes for performing the transapical procedure is because the short straight outer catheter provides for very precise positioning. In response, the Office respectfully disagrees. This is speculation and not supported in any of the references. The arguments of counsel cannot take the place of evidence in the record. See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
In paragraph [0046] Rigihini discloses the described embodiment of the introducer catheter 10 is a possible solution for its construction.  In paragraph [0058] Rigihini describes the procedure shown Figure 10a1-10b2 which the applicant relies on for claiming requires a straight catheter as “a possible procedure”.
Once again, not only is the applicant’s argument unsupported, it is contradicted by the references.
The applicant argues it is not obvious to modify a medical device that makes it less rigid for transapical procedure and therefor less safe without a corresponding advantage. In response, the office respectfully disagrees.  The applicant’s argument is again purely speculation. There is no evidence that making a catheter less rigid makes it less safe in a transapical procedure. Rigihini does not link safety of the procedure to rigidity of the catheter.  As explained above, Rigihini disclaims a limiting interpretation of the disclosure and that the disclosed embodiments were just one example. 
The Office has been clear that including another deflection system would make it easier for the entire system to navigate the curvatures around the interior of the heart.
The applicant argues there no reason to include a deflection system in the introducer catheter disclosed by Rigihini because the introducer catheter has to be straight. In response, the Office respectfully disagrees. The applicant’s argument is speculation and unsupported by the evidence of record. Rigihini simplicity does not disclose the introducer catheter has to be straight and explicitly excludes any limiting interpretation of the disclosure. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
In this case, Righini discloses moving the catheter near curvature near the chordae of the mitral valve. Since Hosmer discloses a deflection device is desirable for advancing a catheter in that area of the heart, it follows that include a deflection device as taught by Homser at the end of the first catheter disclosed by Righini would be obvious for that purpose.
The applicant argues it would not be obvious to substitute the materials of the introducer catheter disclosed by Righini for the one disclosed by Hosmer because it would create a movable insertion catheter. In response, the Office respectfully disagrees. Having a catheter made of shape memory material would not necessarily mean that it was moveable. Shape memory material can be bent and sent.
The applicant argues the innermost catheter 1120 of Hosmer does not correspond to the insertion catheter 10 of Righini, but does not elaborate. In response, the Office respectfully disagrees.  Catheter 1120 does correspond to insection catheter 10, because they have a similar structure (tubular object) and the same purpose of guiding instruments into the chambers of the heart.  The applicant’s remarks do not address any of these similarities. 
The applicant then argues even if the office’s combination was made it would not result in a distal deflection system. In response, the Office respectfully disagrees. In paragraph [0090] of the specification the applicant describes that a deflection system is created when a portion of the catheter has shape memory material.  Accordingly, it remains the position of the office that substituting the material of the first catheter disclosed by Rigihini for the material of the first catheter disclosed by Hosmer such that the first catheter is provided with a distal deflection system in order to facilitating the forming of a pre-shape to a curvature that generally corresponds to a curvature of a circle sized to surround the chordae tendineae  of mitral valve to be make it easier to navigate in that area or because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The applicant further argues the resulting combination of Hosmer in view of Righini would not result in a third catheter which can slide inside the first catheter and exit from the same opening of the first catheter 


The applicant argues something can only be added if its necessarily. In response, the Office respectfully disagrees. "Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998). The applicant does not dispute the first catheter could include the deflection device (in the form of shape memory material) or that it would provide added function. 
The applicant argues a deflection device on the first catheter is useless and would actually cause more uncertainty on the correct placement of the device during use. In response the Office respectfully disagrees. The deflection device disclosed by Homser is not useless. It is specifically disclosed as having the utility of facilitating the forming of a pre-shape to a curvature that generally corresponds to a curvature of a circle sized to surround the chordae tendineae  of mitral valve. See paragraph [0221]. The deflection device disclosed by Keranen et al. is also not useless. Its purpose is for facilitating the formation of a desired shape of the catheter around the chordae. See paragraph [0088]. Neither Homser or Keranen suggest that their deflection devices cause more uncertainy on the correct placement of the device during use.
In fact, Righini expressly disclaims a limiting interpretation of its disclosure in paragraph [0014] of the specification stating the disclosed embodiments should be understood as “non-limiting”. 
Furthermore, in the prior final rejection dated 10/13/2021 on page 6 the Office stated:
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Rigihini by substituting the material of the first catheter disclosed by Rigihini for the material of the first catheter disclosed by Simpson such that the first catheter is provided with a distal deflection system in order to facilitate the formation of a jog or bend when it reaches a target area or because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The applicant’s have not addressed using facts why it would not be obvious to substitute the material of the first catheter for shape memory material.  The applicant has not explained why substituting one known for another would create an unpredictable result when there are no facts suggesting making a catheter out of shape memory material would make its use uncertain or unpredictable. Homser explicitly discloses making a catheter out of shape memory materials produces a predictable result.
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771